         Case 1:14-cv-04459-LAP Document 203 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TERRELL THOMAS,

                       Plaintiff,
                                               No. 14-CV-4459 (LAP)
-against-
                                                        ORDER
ARIEL WEST, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     In light of this case’s settlement, counsel shall confer

and inform the Court by letter no later than April 2, 2021

regarding any outstanding items that require the Court’s

consideration.      Failure to do so will result in the closing of

this case.

SO ORDERED.

Dated:       March 26, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
